DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 12 February 2021, claims 19-38 are amended per Applicant's request. Claims 1-18 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 19-38 are presently pending in the application, of which claims 19, 30, and 38 are presented in independent form.

The previously raised objection to the claims due to incorrect numbering has been 
The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.





Response to Arguments
Applicant’s arguments filed 12 February 2021 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s argument that “the Office fails to account for broad swaths of claim 19 and improperly ‘oversimplif[ies] the claims by looking at them generally and failing to account for the specific requirements of the claims” (citing MPEP 2106.05(a)) (see Remarks, p. 10-11), is unpersuasive.
The first step of the 101 analysis is to determine whether the claims contain one or more limitations that recite a mental task or process, before proceeding to determine whether any of the additional elements, taken in combination with the mental task/step limitations, integrate the abstract idea into a practical application of this idea.
The Office Action proceeded in this manner (i.e., addressed which limitations recited mental tasks or processes resulting in the claims being directed to an abstract idea, and then addressed the additional elements separately and in combination with the abstract idea).
As such, contrary to Applicant’s assertion, the Office did indeed “account for the specific requirements of the claims”, and found that the additional elements did not integrate the abstract idea into a practical application of the idea, and did not amount to significantly more than the judicial exception.
Applicant’s argument that the claims are integrated into a practical application by citing (as an example) the amended portions of claim 19, in which the emphasized limitations address a problem of “inconsistencies in how the transaction is represented among the various nodes” which “can make it difficult or impossible to extract valuable information”, where the claimed limitation solves by providing a system for extracting information generated during a transaction to allow analysis and aggregation of the data” (see Remarks, p. 12), is unpersuasive.
In particular, Applicant argues “In particular, claim 19 provides a solution for normalizing a plurality of device identifiers to a standard format such that information about a merchant and intermediaries can be identified. For example, the system may identify physical store locations where the transaction took place, as well as intermediaries (e.g., payment intermediaries or service intermediaries) involved in the transaction. Accordingly, the combination of these elements recites specific steps for extracting information from a string generated during a distributed operation as part of a transaction” (Remarks, p. 12-13).
However, this is unpersuasive, because (1) the claims do not purport to explain how—by what technical process or method—the normalization is performed, but rather is directed to the goal or result itself, rather than a particular technical method for achieving such the normalization step.
Additionally, the argument that device identifiers are being normalized into a standard format such that information about a merchant and intermediaries can be identified is nothing more than an attempt to limit the claims to a particular technological environment—namely, a sort of payment processing network.
However, the claims do not do more than recite collecting data from different sources1, identifying/analyzing the data contained within it, and presenting certain results of the collection and analysis2 at a high level of generality.
Limiting the abstract idea to the context in which the information relates to a payment processing network (merchant information, physical store information, etc.) relates to a field-of-use limitation that does not supply an inventive concept.
Essentially, the claims do not even require a new source of information, or new techniques for combining them. “As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data. They do not invoke any assertedly inventive programming” (Electric Power Group at pp. 9).
Thus, the claims do not recite any additional elements that integrate the judicial exception into a practical application of that idea.
Applicant’s argument that “the claim elements, in an ordered combination, operate to provide a technical solution for identifying physical store locations for merchants in a transaction as well as intermediaries involved in the transaction…thus [representing] ‘significantly more’ because they are a practical implementation of the alleged abstract idea” (see Remarks, p. 13-14) is unpersuasive.
As stated previously, the claims only recite the claimed steps at a high level of generality without a specific technical process or structure by which such steps are implemented.
Stating that the claims are applied within the context of “physical store locations for merchants in a transaction as well as intermediaries involved in the transaction” is nothing more than an attempt to narrow the claims to a particular technological field or field-of-use, describing the context rather than a particular manner of achieving a result.
However, narrowing or reformulating an abstract idea, as a matter of law, does not amount to “significantly more”. See, e.g., BSG Tech3 at pp. 17-18.
Therefore, for at least the aforementioned reasons, the 101 rejection is maintained.
Applicant’s arguments filed 12 February 2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-38 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	The claims recite a mental task or process of determining a merchant identifier from a raw text string within the operation data; removing extraneous characters from the raw text string to produce a resulting text string; searching the resulting text string to extract the merchant identifier; and extracting information of the transaction from the operation data to determine a location of the transaction. Such processes are directed to gathering, analyzing, and manipulating data, which can be practically performed within the mind (i.e., can be done mentally) and thus falls under the Mental Processes grouping of abstract ideas.
For example, a person seeing the transaction data: “American Express|3759 876543 21001|$6.01|Coffee-Shop|Starbucks|901 N Nelson St #120|Arlington|VA|22203” can easily deduce that “American Express” was the card used to pay for the transaction using the credit card number “3759 876543 21001” for an amount of “$6.01” at the “Starbucks” on “901 N Nelson St #120” in “Arlington, VA” at postal code “22203”. The user would quickly identify that “|” was a delimiter that should not be considered as an element of the data.
With the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed mentally by a human. In other words, there are no limitations that necessarily confine the analysis steps to a computing field.
In particular, the claims do not purport to explain how, by what particular process or structure, the computer would implement the determining, removing, searching (i.e., identifying the merchant identifier from within the text), and extraction of information. Such steps can be reasonably performed in the mind, e.g., a person reviewing such data would be able to recognize what corresponds to some sort of identifier such as a name, address, etc.
The limitations of identifying certain data within the received textual string is nothing more than mere instructions to apply the judicial exception using a computer (since such steps are recited at such a high level of generality that a person could practically perform them in the mind). Note that the concept of extracting data has been identified by the courts as being directed to an abstract concept. See, e.g., Erie Indemnity at pp. 18 (“In Content Extraction, we similarly held that the concept of data collection, recognition, and storage abstract…”).
“[We continue to] treat[] analyzing information by steps people go through in their minds…without more, as essentially mental processes within the abstract-idea category” (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)).

The claims do not contain any additional elements that amount to significantly more than the judicial exception.
Broadly speaking, the claims’ invocation of the type of data being operated upon—namely, that the data pertains to transactions, merchants, locations, and physical store locations—is nothing more than an insignificant field-of-use limitation describing the context rather than a particular manner of achieving a result.
The independent claims’ recitation of generating a list of matching physical store locations is nothing more than retrieving data—one of the most basic functions of a computer. See, e.g., Alice4 at pp. 15, quoting Benson5, “Using a computer to create and maintain ‘shadow’ accounts amounts to electronic recordkeeping—one of the most basic functions of a computer. See, e.g., Benson, 409 U.S. at 65 (noting that a computer ‘operates…upon both new and previously stored data’). The same is true with respect to the use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are ‘well-understood, routine, conventional activit[ies]’ previously known to the industry (Mayo, 566 U.S., at __ (slip op., at 4). In short, each step does not do more than require a generic computer to perform generic computer functions” (emphasis added).
The independent claims’ recitation of receiving data (i.e., operation data representative of a transaction) and returning data results are insignificant extra-solution activities that are also well-understood, routine, and conventional. See MPEP § 2106.05(d)(II)(i) (“Receiving or transmitting data over a network”). See also Electric Power Group at pp. 6 (“we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more…is abstract as an ancillary part of such collection and analysis”).
For a similar reason, dependent claim 20 which pertains to receiving a request to extract the merchant identifier from the operational data amounts to nothing more than insignificant pre-solution activity that is well-understood, routine, and conventional. Dependent claim 21, which depends upon claim 20, is nothing more than mere narrowing—i.e., that the receiving of the request occurs during processing of a plurality of transactions, which is nothing more than an attempt to narrow the claims to a particular technological environment (i.e., distributed systems/processing).
Dependent claim 22 (pertaining to identifying data by tokenizing a raw text string that involves various data cleansing techniques) is nothing more than mere narrowing, i.e., attempting to limit the claims to a particular technological environment. The claims still do not explain how any of the detection steps are performed, other than merely stating that tokens are identified within the data (much in the same manner as a person would consciously and routinely perform when scanning a string of data). Moreover, tokenizing data is also well-understood, routine, and conventional in data detection/searching6,7,8,9,10.
Dependent claims 23 and 31 (pertaining to determining whether the merchant description is dynamic) and dependent claims 24 and 32 (depending upon dependent claims 23 and 31, and pertaining to normalizing the description of the merchant to a standard description of the merchant) do not further explain how the extraction/analysis steps of the received transaction data is performed in the independent claims. Therefore, such steps are nothing more than mere instructions to apply the judicial exception (i.e., being nothing more than a tangential/nominal addition to the abstract nature of the independent claims), and such limitations are recited at the same high level of generality as the independent claims. Furthermore, the concept of normalizing data into a standardized data format (as claimed by dependent claims 24 and 32) is well-understood, routine, and conventional:
Wu et al. (US Patent Publication No. 2008/0313165 A1) at par. [0038] (“token normalization turns important tokens that are the same in meaning but different in representation to a standard format”).
Ducato (US Patent Publication No. 2004/0036902 A1) at par. [0043] (“incoming data streams are normalized, i.e., converted onto [sic] a normed, uniform data format”).
Roytblat et al. (US Patent Publication No. 2016/0203198 A1) at par. [0038] (“for each type of street address data, a standardized format is applied such that many different formats are normalized to the standard”).
Cancro et al. (US Patent Publication No. 2015/0144689 A1) at par. [0018] (“receive…the format of the inputted barcode and transform the barcode into a normalized, standardized format”).
Haimowitz et al. (US Patent No. 5,960,430 A at [Abstract] (“records are validated for quality and normalized into a standard form”).
Green et al. (US Patent Publication No. 2002/0040359 A1) at par. [0073] under the section header “Normalization” (“Once normalized, the data will include standardized terminology in place of idiosyncratic terms…”).
Dependent claims 25 and 33 (pertaining to the of information being extracted comprising various types of data) and dependent claims 27 and 35 (pertaining to determining at least one of a merchant name, national chain, brand, or online entity) amount to nothing more than an attempt to limit the claims to a particular field of use, describing the context rather than a particular manner of achieving the result.
Dependent claims 26 and 34 amount to nothing more than mere narrowing of what are still abstract concepts, i.e., an attempt to limit the claims to a particular field of use (namely, dedicated fields of the resulting text string). The claims do not further limit how, by what process or structure, the system is able to identify the relevant data for extraction.
Dependent claims 28 and 36 (pertaining to employing a fuzzy matching algorithm for filtering the list) and dependent claims 29 and 37 (pertaining to using a best token score for generating the list) are nothing more than mere narrowing, i.e., an attempt to limit the claims to a particular field of use or technological environment. See, e.g., SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at pp. 12, ¶ 2 (“Because bootstrap, jackknife, and cross-validation methods are all ‘particular methods of resampling,’ those features simply provide further narrowing of what are still mathematical operations. They add nothing outside the abstract realm”).
Thus, even when the claims are taken as a whole (i.e., as an ordered combination), they add nothing that is not already present when the claim elements are considered separately. The claims, as a whole, are directed to a series of high-level steps of analyzing data, and recite additional limitations that are nothing more than attempts to limit the claims to a particular field-of-use or technological environment (i.e., providing nothing more than a mere narrowing of what are still abstract ideas), or tangential/nominal steps that do not further limit the claims to a particular process or structure by which the analyzing steps are carried out (i.e., extra-solution activities that are well-understood, routine, and conventional, and/or mere narrowing of abstract concepts).
Even with the addition of dependent claims 23-24 and 31-32, such limitations do nothing more than combine a series of individually abstract concepts together into an ordered combination, which does not make the claims and their additional elements any less abstract when taken together. See RecogniCorp11 at pp. 8: “Adding one abstract idea…to another abstract idea…does not make the claim non-abstract….”
The introduction of a computer into the claims does not alter the analysis. Neither stating an abstract idea “while adding the words ‘apply it,’” Mayo, supra, nor limiting the use of an abstract idea “ ‘to a particular technological environment,’” Bilski, supra, at 610-611, is enough for patent eligibility. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, supra, at __. pp. 11-14.
As such, the claims, taken separately or as a whole, are not integrated into a practical application of the judicial exception. The claimed invention does not solve technical problems using technical solutions, and do not focus on a specific means or method that improves the relevant technology. Rather, the claims are directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. See Ameranth12 at pp. 18. Essentially, the claims are directed to certain functionality, and not to a specific improvement in the way that computers operate.
Generally, a claim that merely describes an “effect or result disassociated from any method by which [it] is accomplished” is not directed to patent-eligible subject matter. See, e.g., Internet Patents Corp.13. The Supreme Court has established that a desired goal (i.e., a “result or effect”), absent structural or procedural means for achieving that goal, is an abstract idea. See, e.g., Diamond v. Diehr, 450 U.S. 175, 182 n.7 (1981) (explaining that patents are granted “for the discovery or invention of some practicable method or means of producing a beneficial result or effect…and not for the result or effect itself”). In this case, the claims are directed to an abstract idea for failing to describe how—by what particular process or structure—the goal is accomplished.
Thus, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception without significantly more.












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-21, 23-28, 30-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Celikyilmaz et al. (“Celikyilmaz”) (US 2015/0356690 A1), in view of Manning et al. (“Manning”) (US 2017/0052958 A1), in further view of Avagyan et al. (“Avagyan”) (US 2018/0246943 A1).
	Regarding claim 19: Celikyilmaz teaches A computer-implemented method for identifying a merchant associated with a transaction (Celikyilmaz, [0314], where the disclosed system may be implemented in computers and computer systems), the method comprising:
	receiving, from a computer device over a network, operation data representative of the transaction Celikyilmaz, [0111], where real-time information about transactions is communicated to a remote computing device, e.g., a merchant aggregator, where the computing device is connected to the portal of the transaction handler via a communication network to receive the real-time information) … ;
	determining a merchant identifier from a raw text string within the operation data, the determining comprising: … searching the resulting text string to extract the merchant identifier (Celikyilmaz, [0094], where the system associates an identifier of a store of a merchant with a set of transaction processing parameters, which includes receiving a transaction record identifying a store of a merchant in a payment processing network, and extracting first transaction processing parameters from the input data. See, e.g., Celikyilmaz, [0115-0116], where the system may link the merchant identifier of the merchant known to the remote computing device to a merchant identifier as known to the transaction handler via a transaction made using a transaction terminal of the merchant. See, e.g., Celikyilmaz, [0200], where the terminal identifier is extracted from the transaction record);
	extracting information of the transaction from the operation data to determine a location of the transaction (Celikyilmaz, [0129], where the system identifies transactions associated with the merchant based on the merchant information, and can calculate (i.e., determine) the location of the transactions. See also Celikyilmaz, [0151], where the transaction record includes the location information of the transaction terminal);
	generating a list of physical store candidates from a candidate database using the location of the transaction and the merchant identifier (Celikyilmaz, [0117], where the system matches information about a merchant with respective merchant information in the data warehouse stored for the merchants as known to the transaction handler. Different data fields such as name (i.e., “merchant identifier”) and address (i.e., “location”) may provide a partial match for a given merchant identifier of the merchant as known to the remote computing device; a rule engine may be used to rank the degree of match and select one or more top ranked candidate merchant identifiers (i.e., “list of physical store candidates”) as used in transactions processed by the transaction handler); and
	returning, to the computer device over the network, the merchant identifier, … and the list of physical store candidates (Celikyilmaz, [0142], where a merchant may have a number of subsidiaries with different names and locations (i.e., “merchant identifiers and physical store candidates”); in response to the merchant information, the system searches merchant data related to merchant accounts to identify a set of possible matches to the merchant information, which may be further communicated to the merchant aggregator for confirmation (i.e., “generating a list of…candidates”. See also Celikyilmaz, [0035], where the portal groups and presents identifications of different transaction terminals as candidates for store identification to a user).
	Although Celikyilmaz does not appear to explicitly state that the names (i.e., “the merchant identifier”) and locations (i.e., “list of physical store candidates”) themselves are returned but rather that a set of possible matches are identified, Celikyilmaz discloses in both [0117] and [0142] that the names and addresses of merchant information are (partially) matched with the names and addresses of merchant data for merchant accounts to identify the merchant entity via the merchant information. Thus, Celikyilmaz suggests that names and addresses, which are identifying features of merchants, are used to match merchant information to the merchant ID. Therefore, one of ordinary skill in the art would have been suggested by Celikyilmaz’s disclosure to return the merchant name (i.e., identifier) and location with the motivation of providing the distinguishing key fields for differentiating between merchant accounts (leading to greater accuracy in identifying merchants at their respective locations, particularly in situations where the same merchant may have multiple locations).
	Celikyilmaz does not appear to explicitly teach the operation data memorializing a series of operations performed by a merchant computing device and an intermediary during a distributed computing operation; removing extraneous characters from the raw text string to produce a resulting text string; resolving a formatting inconsistency by normalizing a plurality of device identifiers included in the resulting text string; and identifying the intermediary based on the device identifiers; [and returning, to the computer device over the network] information indicating the intermediary.
	Manning teaches removing extraneous characters from the raw text string to produce a resulting text string (Manning, [0101], where the system may clean the data, e.g., a field comprising (987) 654-3210 in a first list may be represented as 19876543210 in a second list. If the desired end result is to compare a string of ten numbers, the field comprising (987) 654-3210 would need to have a cleaning function that removes everything but the numbers and the field comprising 19876543210 would need a cleaning function that removes the “1” from the front of the number).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Celikyilmaz and Manning (hereinafter “Celikyilmaz as modified”) with the motivation of cleaning or formatting the data so that the formatting of data is consistent across the two sets of data being compared (and thus in this manner, the comparison does not need to rely upon exact matching, thereby potentially yielding more accurate results even with across different data formats).
	Celikyilmaz as modified does not appear to explicitly teach the operation data memorializing a series of operations performed by a merchant computing device and an intermediary during a distributed computing operation; resolving a formatting inconsistency by normalizing a plurality of device identifiers included in the resulting text string; identifying the intermediary based on the device identifiers; [and returning, to the computer device over the network] information indicating the intermediary.
	Avagyan teaches the operation data memorializing a series of operations performed by a merchant computing device and an intermediary during a distributed computing operation; identifying the intermediary based on the device identifiers (Avagyan, [0028] and [0037], where transaction pair records are generated based on multiple raw transaction records. One or more related intermediate transactions managed by various different data sources (i.e., “at least one intermediary computing device involved in the distributed computing operation”) may be linked (i.e., “identif[ied]”) to establish a complete transaction chain, where related transactions are paired or associated to generate the transaction pair records (i.e., “the operation data memorializing a series of operations performed by a merchant computing device and an intermediary during a distributed computing operation”). Adjacent or related fields with high enough similarity are indexed as part of the same transaction, and roles are assigned (e.g., ultimate source, intermediate source(s), intermediate destination(s), and ultimate destination). See Celikyilmaz, [0190-0192], with regards to the ”device identifiers”);
resolving a formatting inconsistency by normalizing a plurality of device identifiers included in the resulting text string (Avagyan, [0049], where transaction pair records include identifying selected fields (e.g., name and location fields) in a common format, not tied to the source data formatting. Information in these selected fields (e.g., the name and location fields) are resolved); [and]
[returning, to the computer device over the network] information indicating the intermediary (Avagyan, [0028] and [0037], with regards to the “information indicating the intermediary”. See Celikyilmaz, [0142] and [FIG. 2], with regards to the “returning, to the computer device over the network, [information]”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Celikyilmaz as modified and Avagyan (hereinafter “Celikyilmaz as modified”) with the motivation of establishing a complete transaction chain, since certain wire transfers often pass through various financial institutions during processing from an original transaction source to a transaction destination (Avagyan, [0037]).
Furthermore, it would have been obvious to have modified Avagyan’s disclosure by (1) substituting Avagyan’s (merchant/entity) identifier with the device identifiers disclosed by Celikyilmaz with predictably equivalent operating characteristics, which is that an identifier is normalized and used to identify intermediary institutions, regardless of whether that data pertained to a device identifier (as claimed and as disclosed by Celikyilmaz), or some other identifier (as disclosed by Avagyan); and (2) providing the intermediary information to the computer device in addition to Celikyilmaz’s other provided information, with the motivation of providing additional contextual information to aid users in making their decisions as to the correct or intended record that was searched for.

	Regarding claim 20: Celikyilmaz as modified teaches The method of claim 19, further comprising receiving a request to extract the merchant identifier from the operational data (Celikyilmaz, [0120], where upon detecting an authorization request initiated on a transaction terminal, the system extracts the merchant identifier used in the authorization request and links the merchant identifier/transaction to the merchant as registered with the system). 

	Regarding claim 21: Celikyilmaz as modified teaches The method of claim 20, wherein receiving a request to extract the merchant identifier comprises receiving a request to extract the merchant identifier during processing of a plurality of transactions (Celikyilmaz, [0040], where the disclosed system, which pertains to an offers enrollment service, monitors and processes transactions in order to identify merchants and possible related offers. The system may provide real time communications regarding offers and incentives to consumers during the processing of the payment transactions, implying that the steps of extracting the merchant identifier from a transaction (e.g., to enable location based services associated with offers of the merchant (Celikyilmaz, [0129]) occurred “during processing of a plurality of transactions”, as claimed). 

	Regarding claim 23: Celikyilmaz as modified teaches The method of claim 19, wherein determining a merchant identifier further comprises determining whether a description, in the operational data, of the merchant is dynamic (Celikyilmaz, [0065], where the system detects changes in transaction parameters for the identification of a merchant, e.g., the merchant changing the name of the business). 

	Regarding claim 24: Celikyilmaz as modified teaches The method of claim 23, wherein determining a merchant identifier further comprises normalizing the description of the merchant to a standard description of the merchant (Celikyilmaz, [0224], where the identity of the merchant (i.e., “description of the merchant”) is normalized. Note that one of ordinary skill in the art would have recognized that normalization pertains to transforming data from one representation into a standard representation/format14,15,16,17,18,19). 

	Regarding claim 25: Celikyilmaz as modified teaches The method of claim 19, wherein extracting information of the transaction comprises extracting information from dedicated fields, the information comprising at least one of a transaction category, a city, a state, or a zip code (Celikyilmaz, [0116], where the system links a merchant identifier of the merchant as known to the remote computing device, to the merchant identifier of the merchant as known to the transaction handler, based at least in part on matching attributes of the merchant, such as name, address (which one of ordinary skill in the art would recognize includes a city, state, and/or zip code), business category, etc.). 

	Regarding claim 26: Celikyilmaz as modified teaches The method of claim 25, wherein extracting information of the transaction comprises extracting information from dedicated fields of the resulting text string (Celikyilmaz, [0148], where the system matches the transaction records to link the merchant ID to the merchant identifier using one or more sets of corresponding fields (i.e., “dedicated fields”) of the transaction records. See Celikyilmaz, [0116], where the system may link the merchant identifier of the merchant (as known to the remote computing device) to the merchant identifier of the merchant as known to the transaction handler based at least in part on matching attributes of the merchant, such as name, address, business category, etc. See Manning, [0101], with regards to the “resulting text string”). 

	Regarding claim 27: Celikyilmaz as modified teaches The method of claim 19, wherein determining a merchant identifier further comprises determining at least one of a merchant name, a national chain, a brand, or an online entity (Celikyilmaz, [0116], where the system links the merchant identifier of the merchant as known to the remote computing device, to the merchant identifier of the merchant as known to the transaction handler, based at least in part on matching attributes of the merchant such as name). 

	Regarding claim 28: Celikyilmaz as modified teaches The method of claim 19, wherein generating a list of physical store candidates comprises employing a fuzzy matching algorithm to filter the list of physical store candidates (Manning, [0098-0099], where records may be grouped based on matches between two or more fields, including, e.g., address. Assignment to a group may be based on fuzzy matching between one or more fields. See Manning, [0155], where clusters of record pairs may be passed to a location determiner, which determines a canonical location for each transaction, e.g., location indications such as “NYC”, “NY City”, “New York City”, etc. The location determiner may prune a graph in order to determine canonical locations for each transaction record, thereby including only one pairing for each transaction record, e.g. {transaction #1, San Francisco}, {transaction #1, San Diego}, and {transaction #1, San Antonio} having match probabilities of 0.7, 0.6, and 0.3 will result in the location determiner determining San Francisco as a canonical location to associate with transaction #1, and will discard (i.e., filter out) the other two pairings).
Although the claims are directed to “physical stores candidates” and Manning discloses “location candidates”, Manning’s location candidates are equivalent to Manning’s “physical score candidates”, since both pertain to identifying a location associated with a particular transaction. At best, the claims to physical store candidates is nothing more than nonfunctional descriptive material that are not functionally involved in the steps recited, since the fuzzy matching would have been performed the same regardless of the specific data involved (i.e., physical store candidates as claimed; location candidates as disclosed by Manning, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Manning’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Celikyilmaz and Manning. Because the received original/raw data may be formatted differently depending on the data source, relying upon exact matches would result in many actual matches being missed. Therefore, one of ordinary skill in the art would have been suggested to incorporate Manning’s disclosure with the motivation of identifying non-exact matches from various data sources with potentially different data formats, thereby increasing the likelihood of identifying records associated with a particular identifier despite the heterogeneity in the data formats, i.e., avoiding the requirement that data fields must be perfectly matched.20

	Regarding claim 30: Claim 30 recites substantially the same claim limitations as claim 19, and is rejected for the same reasons.
Note that Celikyilmaz teaches A system for extracting information from a text string, comprising: one or more memory devices storing instructions; and one or more hardware processors configured to execute the instructions to perform operations comprising [the claimed steps] (Celikyilmaz, [0314], where the disclosed system may be implemented in computers and computer systems. See Celikyilmaz, [0315], where the techniques may be carried out in a computer system in response to its processor executing sequences of instructions contained in non-volatile memory).

	Regarding claim 31: Claim 31 recites substantially the same claim limitations as claim 23, and is rejected for the same reasons.

	Regarding claim 32: Claim 32 recites substantially the same claim limitations as claim 24, and is rejected for the same reasons.

	Regarding claim 33: Claim 33 recites substantially the same claim limitations as claim 25, and is rejected for the same reasons.

	Regarding claim 34: Claim 34 recites substantially the same claim limitations as claim 26, and is rejected for the same reasons.

	Regarding claim 35: Claim 35 recites substantially the same claim limitations as claim 27, and is rejected for the same reasons.

	Regarding claim 36: Claim 36 recites substantially the same claim limitations as claim 28, and is rejected for the same reasons.

	Regarding claim 38: Claim 38 recites substantially the same claim limitations as claim 19, and is rejected for the same reasons.
Note that Celikyilmaz teaches A non-transitory computer readable medium for extracting information from a text string, the medium comprising instructions, which when executed by a processor, cause the computer system to perform operations comprising [the claimed steps] (Celikyilmaz, [0314], where the disclosed system may be implemented in computers and computer systems. See Celikyilmaz, [0315], where the techniques may be carried out in a computer system in response to its processor executing sequences of instructions contained in non-volatile memory).


Claims 22, 29, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Celikyilmaz et al. (“Celikyilmaz”) (US 2015/0356690 A1), in view of Manning et al. (“Manning”) (US 2017/0052958 A1), in further view of Avagyan et al. (“Avagyan”) (US 2018/0246943 A1), in further view of Anderson (“Anderson”) (US 2013/0124524 A1).
	Regarding claim 22: Celikyilmaz as modified teaches The method of claim 19, but does not appear to explicitly teach wherein determining a merchant identifier further comprises tokenizing the raw text string, the tokenizing comprising at least one of transforming letters of the text string to the same case, removing brackets, splitting the text string, removing one-letter tokens, or stripping plural words of suffixes.
	Anderson teaches wherein determining a merchant identifier further comprises tokenizing the raw text string, the tokenizing comprising at least one of transforming letters of the text string to the same case, removing brackets, splitting the text string, removing one-letter tokens, or stripping plural words of suffixes (Anderson, [0095], where a standardizer applies rules to standardize incoming string, including having string values be lower-cased, and particular punctuation characters deleted, replaced with a space character, or both. Additionally, the tokenizer identifies a list of tokens based on rules, including splitting a street line of an address on the space character into a list of works).
	Although Anderson does not appear to explicitly state that the raw text string contains a merchant identifier as claimed, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Tokenizing data records would have been performed the same regardless of the specific data involved (i.e., merchant identifier data as claimed; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Anderson’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Celikyilmaz as modified and Anderson with the motivation of cleaning and formatting the data prior to storage, thereby resulting in faster search and retrieval processes, since data that is formatted in a similar manner reduces variations in data, thereby resulting in faster and more accurate searching (e.g., do not need to worry about all sorts of upper/lower case variations, special characters, dirty data, etc.).

	Regarding claim 29: Celikyilmaz as modified teaches The method of claim 19, but does not appear to explicitly teach wherein generating a list of physical store candidates comprises employing a best token score.
	Anderson teaches wherein generating a list of physical store candidates comprises employing a best token score (Anderson, [0103-0104], where the system selects the highest-count token (i.e., “best token score”) of a canonical neighborhood as the token representative. The significance of a token indicates which tokens are relatively more distinguishing when used as search terms. See Anderson, [0136], where a token representative is a selected token of a connected neighborhood where every token in a neighborhood (i.e., cluster of records) may be replaced by a token representative for that neighborhood, which has the effect that a search for the token representative will return all records associated with any variant in the neighborhood).
	Although Anderson does not appear to explicitly state that the resulting records pertain to physical stores as claimed, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Returning records based on a best/representative token would have been performed the same regardless of the specific data being searched for (i.e., physical store information as claimed; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Anderson’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Celikyilmaz as modified and Anderson with the motivation of reducing the workload during variant searching of iterating over variants (i.e., each time any of the variant tokens is encountered, only a single lookup on the token representative suffices to return all variant matches) (Anderson, [0136]).

	Regarding claim 37: Claim 37 recites substantially the same claim limitations as claim 29, and is rejected for the same reasons.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form.
Avagyan et al. (US Patent No. 9,898,515 B1) is cited to show the priority filing of the cited art, Avagyan et al. (US Patent Publication No. 2018/0246943 A1). However, the Avagyan patent publication was cited for ease of referencing paragraphs (as opposed to U.S. Patent No. 9,898,515 B1, to which the Avagyan patent publication is a continuation of).
The prior art should be considered to define the claims over the art of record.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
16 May 2021




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Ultramercial, 772 F.3d at 715, where the claims were found to be directed to an abstract idea of combining data from different sources.
        2 See, e.g., Electric Power Group, LLC v. Alstom S.A. 830 F.3d 1350 (Fed. Cir. 2016), where the claims were found to be directed to the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis.
        3 BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018)
        4 Alice Corp. v. CLS Bank Int'l, 573 U.S. __, 134 S. Ct. 2347 (2014)
        5 Gottschalk v. Benson, 409 U.S. 63, 93 S. Ct. 253 (1972)
        6 Felsheim. US Patent Publication No. 2010/0257145 A1. See [0003] (“Data cleansing may be a process that is performed in the transform component of [extract, transform, and load]….the detection of [incorrect] data may be accomplished by tokenizing the data and parsing the data according to some predetermined rules….When formatting the output data, it may be desirable to control how the tokens may be ordered or what strings may delimit the tokens. Thus, it may be desirable to tokenize and parse data”).
        7 Alpha et al. US Patent Publication No. 2003/0033275 A1. See [0034] (“By tokenizing, the unstructured data is converted to a structured-like form (e.g. simple text that can be searched with equality operators)….”).
        8 Wong et al. US Patent Publication No. 2006/0294151 A1. See [0084] (“…cleansed and tokenized data to prepare for matching”).
        9 Grondin et al. US Patent Publication No. 2013/0254171 A1. See [0005] (“compaction and tokenization of data speeds up the search process”).
        10 Arasu et al. US Patent Publication No. 2009/0210418 A1. See [0019] (“the transformation-based record matching technique strings are modeled as a sequence of tokens where each token is a smaller string”).
        11 RecogniCorp LLC v. Nintendo Co., Ltd. (Fed. Cir. 2017)
        12 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016)
        13 Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015)
        14 Wu et al. US Patent Publication No. 2008/0313165 A1. See par. [0038] (“token normalization turns important tokens that are the same in meaning but different in representation to a standard format”).
        15 Ducato. US Patent Publication No. 2004/0036902 A1. See par. [0043] (“incoming data streams are normalized, i.e., converted onto [sic] a normed, uniform data format”).
        16 Roytblat et al. US Patent Publication No. 2016/0203198 A1. See par. [0038] (“for each type of street address data, a standardized format is applied such that many different formats are normalized to the standard”).
        17 Cancro et al. US Patent Publication No. 2015/0144689 A1. See par. [0018] (“receive…the format of the inputted barcode and transform the barcode into a normalized, standardized format”).
        18 Haimowitz et al. US Patent No. 5,960,430 A. See [Abstract] (“records are validated for quality and normalized into a standard form”).
        19 Green et al. US Patent Publication No. 2002/0040359 A1. See par. [0073] under the section header “Normalization” (“Once normalized, the data will include standardized terminology in place of idiosyncratic terms…”).
        20 Wong et al. US Patent Publication No. 2006/0294151 A1 at [0003] (“The quality, reliability, unified view, and reconciliation problems are compounded by the distributed, heterogeneous, and dynamic nature of the data capture and change process, and the requirement that data entry must be a perfect match to be integrated”).